Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 09/21/2022 has been entered. Claims 1-21 remain pending in the application.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, 8, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mekic (US 20150109886 A1) in view of He (US 8665667 B2).

Regarding claim 1, Mekic teaches focusing first outbound acoustic energy, launched from a plurality of acoustic sources (dipole sources 16) spaced along a tool disposed within with the first borehole, on a first volume within the formation spaced away from the first borehole. (Paragraphs 21, 34, 13, 24, Fig.2, “41-43”)

Mekic also teaches receiving the first return acoustic energy from the first VPS at a plurality of seismic sensors (32). (Paragraphs 17, 4, Fig.1, Fig.2, “43”)

Mekic also teaches determining a parameter of the formation between the first VPS and a location of the seismic sensors using the first return acoustic energy. (Paragraphs 51, 42-43, Fig.2, “44”)

Mekic does not explicitly teach the focusing creating a first virtual point source (VPS) from which a first return acoustic energy propagates, wherein the first volume of the first VPS experiences a pressure change due to constructive wave interference of acoustic waves at the first volume. 
He teaches the focusing creating a first virtual point source (VPS) from which a first return acoustic energy propagates, wherein the first volume of the first VPS experiences a pressure change due to constructive wave interference of acoustic waves at the first volume. (Col.6, line 59-Col.7, line 57, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate the focusing creating a first virtual point source (VPS) from which a first return acoustic energy propagates, wherein the first volume of the first VPS experiences a pressure change due to constructive wave interference of acoustic waves at the first volume in order to create a new modified wave field that represents a hypothetical source at reference location.

Regarding claim 2, Mekic teaches wherein the plurality of acoustic sources comprises an array of acoustic sources (16, 30) activated as a phased array to focus the first outbound acoustic energy on the first volume of the first VPS. (Paragraphs 21-22)

Regarding claim 5, Mekic teaches wherein receiving the first return acoustic energy comprises receiving by the plurality of seismic sensors (32) disposed on the tool within the first borehole. (Paragraphs 17, 4, Fig.1)

Regarding claim 8, Mekic teaches changing depth of the tool within the first borehole between focusing the first outbound acoustic energy and focusing the second outbound acoustic energy. (Paragraphs 14-15, 22,26, Fig.1, “12”)

Regarding claim 10, Mekic teaches focusing a first portion of the first outbound acoustic energy at a first location within the first volume ("z" direction); and then focusing a second portion of the first outbound acoustic energy at a second location within the first volume ("y" direction), thereby creation a pressure wave within the first volume. (Paragraph 22, 21)

Regarding claim 14, Mekic teaches wherein receiving the first return acoustic energy comprises receiving by the plurality of seismic sensors disposed in a second borehole spaced apart from the first borehole. (Paragraph 53) 

Regarding claim 15, Mekic teaches wherein receiving the first return acoustic energy comprises receiving by the plurality of seismic sensors disposed at the surface of the Earth. (Paragraphs 53, lines 4-12, Paragraphs 17, 4, Fig.1)

Regarding claim 16, Mekic teaches wherein the focusing comprises: shifting focal point of the first outbound acoustic energy supersonically in order to induce a shear wave in rock. (Paragraphs 13, Claims 4-7)

Regarding claim 17, Mekic teaches wherein the shear wave is sufficient to vibrate rock particles. (Paragraphs 13, Claims 4-7)

Claims 3-4, 6-7, 9, 11-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mekic in view of He as applied to claim 1 and in further view of Sansone (US 20040044479 A1) and Vu (US 8923092 B2).

Regarding claim 3, Mekic teaches focusing the first outbound acoustic energy comprises sending, from each acoustic source in the array of acoustic sources, a signal. (Paragraphs 21, 17, 3) 

Mekic does not explicitly teach each acoustic source has a signal having two distinct frequencies, and wherein a beat frequency as between the two distinct frequencies is less than 1000 Hertz.

Sansone teaches each acoustic source has a signal having two distinct frequencies. (Abstract, Paragraph 5, Claims 3-6, Claim 11)

Vu teaches wherein a beat frequency is between the two distinct frequencies is less than 1000 Hertz. (Col.18, lines 1-9, Col.23, line 64-Col.24, line 21) Vu teaches where the lower transmitter 1201 and upper transmitter 1202 emit two coded signal trains consisting of sequential acoustic pulses with different frequencies and by taking any pair of signals and finding the beat frequency, the beat frequency will be under the 1000 hertz as claimed.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate each acoustic source has a signal having two distinct frequencies as taught by Sansone in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization and further modify Mekic to incorporate wherein a beat frequency as between the two distinct frequencies is less than 1000 Hertz as taught by Vu in order to create three-dimensional images of non-linear properties and/or the compressional to shear velocity ratio in a region.

Regarding claim 4, Mekic teaches sending, from a first plurality of sources of the array of acoustic sources, signals having a frequency. (Paragraphs 17, 21, 34, 13) 

Mekic does not explicitly teach sending, from a first plurality of sources of the array of acoustic sources, signals having a first frequency; and simultaneously sending, from a second plurality of sources of the array of acoustic sources, signals having a second frequency different than the first frequency; wherein a beat frequency as between the two first and second frequencies is less than 1000 Hertz.

Sansone teaches sending, from a first plurality of sources of the array of acoustic sources, signals having a first frequency; and simultaneously sending, from a second plurality of sources of the array of acoustic sources, signals having a second frequency different than the first frequency. (Abstract, Paragraph 5, Claim 11, Claims 3-6)

Vu teaches wherein a beat frequency is between the two first and second frequencies is less than 1000 Hertz. (Col.18, lines 1-9, Col.23, line 64-Col.24, line 21) Vu teaches where the lower transmitter 1201 and upper transmitter 1202 emit two coded signal trains consisting of sequential acoustic pulses with different frequencies and by taking any pair of signals and finding the beat frequency, the beat frequency will be under the 1000 hertz as claimed.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate sending, from a first plurality of sources of the array of acoustic sources, signals having a first frequency; and simultaneously sending, from a second plurality of sources of the array of acoustic sources, signals having a second frequency different than the first frequency as taught by Sansone in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization and further modify Mekic to incorporate wherein a beat frequency as between the two first and second frequencies is less than 1000 Hertz as taught by Vu in order to create three-dimensional images of non-linear properties and/or the compressional to shear velocity ratio in a region.

Regarding claim 6, Mekic teaches focusing second outbound acoustic energy, launched from the plurality of acoustic sources spaced along the tool disposed within with the first borehole, on a volume within the formation spaced away from the first borehole. (Paragraphs 17, 21, 34, 12-13)

Mekic also teaches receiving the second return acoustic energy from the VPS at a plurality of seismic sensors (32). (Paragraphs 17, 4, 21, 34, Fig.1, Fig.2, “43”)

Mekic also teaches determining a parameter of the formation between the VPS and the first borehole. (Paragraphs 17, 21, 34, 12-13)

Mekic does not explicitly teach a second VPS different than the first VPS and the focusing creating a second VPS from which a second return acoustic energy propagates, wherein the second volume of the second VPS experiences a pressure change due to constructive wave interference of acoustic waves at the second volume, wherein the second VPS is different than the first VPS

Sansone teaches a second VPS different than the first VPS (different sources that produce different frequencies). (Abstract, Paragraphs 5-6, 44, Claim 11, Claim 20, Claims 3-6)

He teaches the focusing creating a second VPS from which a second return acoustic energy propagates, wherein the second volume of the second VPS experiences a pressure change due to constructive wave interference of acoustic waves at the second volume, wherein the second VPS is different than the first VPS. (Col.6, line 59-Col.7, line 57, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate a second VPS different than the first VPS as taught by Sansone in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization and further  modified Mekic to incorporate the focusing creating a first virtual point source (VPS) from which a first return acoustic energy propagates, wherein the first volume of the first VPS experiences a pressure change due to constructive wave interference of acoustic waves at the first volume as taught by He in order to create a new modified wave field that represents a hypothetical source at reference location.

Regarding claim 7, Mekic teaches holding the tool (16) at an azimuthal direction that is constant for the focusing of the outbound acoustic energies, and holding the tool at a depth that is constant within the first borehole for the focusing of the outbound acoustic energies. (Paragraphs 20, 23, 25, Fig.1) 

Mekic does not teach first and second outbound acoustic energies.

Sansone teaches first and second outbound acoustic energies. (Abstract, Paragraphs 5-6, 44, Claim 11, Claim 20, Claims 3-6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate first and second outbound acoustic energies as taught Sansone in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Regarding claim 9, Mekic teaches rotating the tool (16) about a tool central axis from a first azimuthal direction to a second azimuthal direction. (Paragraphs 17, 21, 34, 12-13)

Mekic also teaches focusing second outbound acoustic energy, launched from the plurality of acoustic sources spaced along the tool disposed within with the first borehole, on a second volume within the formation spaced away from the first borehole. (Paragraphs 17, 21, 34, 12-13)

Mekic also teaches receiving the return acoustic energy from the VPS at the plurality of seismic sensors disposed on the tool within the first borehole. (Paragraphs 17, 21, 34, 12-13)

Mekic also teaches determining a parameter of the formation between the VPS and the first borehole. (Paragraphs 17, 21, 34, 12-13)

Mekic does not explicitly teach a second VPS different than the first VPS and first and second outbound acoustic energies and the focusing creating a second VPS from which a second return acoustic energy propagates, wherein the second volume of the second VPS experiences a pressure change due to constructive wave interference of acoustic waves at the second volume, wherein the second VPS is different than the first VPS.

Sansone teaches a second VPS different than the first VPS and first and second outbound acoustic energies. (Abstract, Paragraphs 5-6, 44, Claim 11, Claim 20, Claims 3-6)

He teaches the focusing creating a second VPS from which a second return acoustic energy propagates, wherein the second volume of the second VPS experiences a pressure change due to constructive wave interference of acoustic waves at the second volume, wherein the second VPS is different than the first VPS. (Col.6, line 59-Col.7, line 57, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate a second VPS different than the first VPS and first and second outbound acoustic energies as taught by Sansone in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization and further modify Mekic to incorporate the focusing creating a second VPS from which a second return acoustic energy propagates, wherein the second volume of the second VPS experiences a pressure change due to constructive wave interference of acoustic waves at the second volume, wherein the second VPS is different than the first VPS as taught by He in order to create a new modified wave field that represents a hypothetical source at reference location.

Regarding claim 11, Mekic teaches focusing a first portion of the first outbound acoustic energy at a first frequency and focusing a second portion of the first outbound acoustic energy. (Paragraphs 20-22) 

Mekic does not explicitly teach focusing a second portion of the first outbound acoustic energy at a second frequency and wherein determining the parameter further comprises determining a resonant frequency of the first volume of the first VPS.

Sansone teaches focusing a second portion of the first outbound acoustic energy at a second frequency and wherein determining the parameter further comprises determining a resonant frequency of the first volume of the first VPS. (Abstract, Paragraphs 57, 5-6, 50, Claims 3-6, Claim 11, Claim 20)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate a second portion of the first outbound acoustic energy at a second frequency and wherein determining the parameter further comprises determining a resonant frequency of the first volume of the first VPS as taught by Sansone in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Regarding claim 12, Mekic teaches focusing the first portion and focusing the second portion of an outbound acoustic energy signal. (Paragraph 22) Mekic does not teach sending a continuous tone that sweeps in frequency between the first frequency and the second frequency. 

Sansone teaches sending a continuous tone that sweeps in frequency between the first frequency and the second frequency. (Paragraphs 42, 44, 55-56, Claim 11)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate sending a continuous tone that sweeps in frequency between the first frequency and the second frequency as taught by Sansone in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Regarding claim 13, Mekic does not explicitly teach focusing the first outbound acoustic energy as a first chirp and wherein determining the parameter further comprises determining a resonant frequency of the first volume of the first VPS.

Sansone teaches wherein determining the parameter further comprises determining a resonant frequency of the first volume of the first VPS (Abstract, Paragraphs 57, 5-6, 50, Claims 3-6, Claim 11, Claim 20)

Vu teaches focusing the first outbound acoustic energy as a first chirp. (Col.11, lines 18-30, Col.11, line 65-Col.12, line 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate wherein determining the parameter further comprises determining a resonant frequency of the first volume of the first VPS as taught by Sansone in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization and further modified Mekic to incorporate focusing the first outbound acoustic energy as a first chirp as taught by Vu in order for allowing for spectral analysis to enhance the signal to noise ratio of the measurements.

Regarding claim 19, Mekic does not explicitly teach wherein the first VPS excludes interfaces of rock formations having different densities and from which acoustic energy reflects.

Vu teaches wherein the first VPS excludes interfaces of rock formations having different densities and from which acoustic energy reflects. (Col.2, lines 4-26)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate wherein the first VPS excludes interfaces of rock formations having different densities and from which acoustic energy reflects in order to accurately indicate the total distance traveled by the signal from the source location prior to being received at a receiver.

Regarding claim 20, Mekic does not explicitly teach wherein the second VPS excludes interfaces of rock formations having different densities and from which acoustic energy reflects.
Vu teaches wherein the second VPS excludes interfaces of rock formations having different densities and from which acoustic energy reflects. (Col.2, lines 4-26)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate wherein the second VPS excludes interfaces of rock formations having different densities and from which acoustic energy reflects in order to accurately indicate the total distance traveled by the signal from the source location prior to being received at a receiver.

Regarding claim 21, the claim discloses substantially the same limitations, as claim 20. All limitations as recited have been analyzed and rejected with respect to claim 21, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 21 is rejected for the same rational over the prior art cited in claim 20.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mekic in view of He as applied to claim 1 and in further view of Carlson (US 20150129230 A1).

Regarding claim 18, Mekic does not explicitly teach wherein the shear wave is sufficient to open or close a fracture.

Carlson teaches wherein the shear wave is sufficient to open or close a fracture. (Paragraphs 21, 153)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate wherein the shear wave is sufficient to open or close a fracture in order to enhance permeability passageways. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.


Conclusion
Hornby (US 20080080308 A1) “SYSTEM AND METHOD FOR SEISMIC DATA ACQUISITION” is directed to the general subject of geophysical exploration for hydrocarbons and, in particular, to methods for collecting and analyzing seismic data in which at least one seismic receiver is positioned beneath the earth's surface.

Calvert (US 6747915 B2) “Seismic Imaging a Subsurface Formation”, is directed to a method of seismic imaging a subsurface formation using a set of seismic sources i and a set of seismic receivers j, wherein there is a complex transmission medium between the two sets.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645